IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DARRELL THORNTON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D10-2307

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 10, 2014.

An appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

Steven Brian Whittington of Whittington & Culbert, P.A., Green Cove Springs, for
Appellant.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.

      Darrell Thornton appeals his convictions and sentences for attempted

second-degree murder, battery, robbery with a deadly weapon, carjacking, and

second-degree arson. As the State properly concedes, fundamental error in the

conviction for attempted second-degree murder occurred when the court instructed

the jury that an element of the lesser-included offense of attempted manslaughter
by act is the commission of “an act which was intended to cause the death of” the

victim. Williams v. State, 123 So. 3d 23 (Fla. 2013). Consequently, we reverse the

conviction and sentence for attempted second-degree murder and remand for a new

trial on that count. We otherwise affirm.

      AFFIRMED in part; REVERSED in part; and REMANDED.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.




                                            2